Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7, 14, 17, 19-21 and 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fong (US 2013/0016841).
Regarding claims 1 and 29, Fong describes a method/apparatus for wireless communications at a user equipment (UE) (fig. 3, UE #60), comprising:
[processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to:]
identifying a first narrowband reference signal associated with an anchor carrier (para. 35, identifying control information of the first component carrier (CC) (narrowband reference signal) first CC being the anchor carrier, fig. 3 & para. 12), wherein a scrambling of the first narrowband reference signal is based at least in part on a first scrambling initialization (para. 35, first scrambling sequence is based on/uses control information’s cell ID & C-RNTI (first scrambling initialization));

communicating with a base station over the non-anchor carrier based at least in part on the second narrowband reference signal (fig. 3 & para. 12, UE communicating data & control over non-anchor carrier, which is the second CC, because of the control information for of the second CC (narrowband reference signal) as mentioned above, para. 35).
Regarding claim 3, Fong describes:
receiving an indication associated with a set of non-anchor carriers for paging, wherein the indication associated with the set of non-anchor carriers for paging indicates that a subset of the set of non-anchor carriers for paging is scrambled based at least in part on the second scrambling initialization (fig. 4 & para. 26 in view of 92, UE receiving system information (SI) (indication) of the active CC set in paging which comprises (related to/associated with) secondary/non-anchor CCs, the secondary CC using the virtual cell ID & virtual C-RNTI (second scrambling initialization) for the second scrambling sequence, para. 35).
Regarding claim 5, Fong describes:
receiving an indication associated with a set of non-anchor carriers for random access, wherein the indication associated with the set of non-anchor carriers for random access indicates that a subset of the set of non-anchor carriers for random access is scrambled based at least in part on the second scrambling initialization (fig. 4 & para. 26 in view of 92, UE receiving system information (SI) (indication) of the active CC set in paging as part of random access procedure (para. 6), which comprises (related to/associated with) secondary/non-anchor CCs, the secondary CC using the virtual cell ID & virtual C-RNTI (second scrambling initialization) for the second scrambling sequence, para. 35).
Regarding claim 7, Fong describes:
receiving a system information (SI) message, wherein the system information message indicates a scrambling initialization type for a narrowband reference signal for a carrier associated with a multicast control channel (fig. 4 & para. 92-93, UE receiving SI message via RRC signal regarding assigned CC (narrowband reference signal for carrier) which is associated with (related to) multicast MAC signaling, para. 67).
Regarding claim 14, Fong describes:
receiving the second narrowband reference signal, wherein a scrambling of the second narrowband reference signal is based at least in part on the second scrambling initialization ((fig. 4 & para. 92-93, UE receiving SI message via RRC signal regarding assigned CC (narrowband reference signal for carrier), the second scrambling sequence is based on/uses the control information’s virtual cell ID & virtual C-RNTI (second scrambling initialization), para. 35).
Regarding claims 17 and 30, Fong describes a method/apparatus for wireless communications at a base station, comprising:
	[processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to:]
identifying a first narrowband reference signal associated with an anchor carrier (para. 35, identifying control information of the first component carrier (CC) (narrowband reference signal) first CC being the anchor carrier, fig. 3 & para. 12), wherein a scrambling of the first narrowband reference signal is based at least in part on a first scrambling initialization (para. 35, first scrambling sequence is based on/uses control information’s cell ID & C-RNTI (first scrambling initialization));
transmitting a carrier configuration for a non-anchor carrier associated with a second narrowband reference signal (para. 35,  transmitting to UE resource allocation by the control information (carrier configuration) of the second CC (narrowband reference signal, second CC being the non-anchor carrier, fig. 3 & para. 12), wherein the carrier configuration for the non-anchor carrier indicates whether a scrambling of the second narrowband reference signal is based at least in part on the first scrambling initialization or a second scrambling initialization that is different than the first scrambling initialization (para. 35, second scrambling sequence is based on/uses the control information’s virtual cell ID & virtual C-RNTI (second, different scrambling initialization)); 
communicating with a user equipment (UE) over the non-anchor carrier based at least in part on the second narrowband reference signal (fig. 3 & para. 12, base station communicating with UE data & control over non-anchor carrier, which is the second CC, 
Regarding claim 19, Fong describes:
broadcasting an indication associated with a set of non-anchor carriers for paging, wherein the indication associated with the set of non-anchor carriers for paging indicates that a subset of the set of non-anchor carriers for paging is scrambled based at least in part on the second scrambling initialization  (fig. 4 & para. 26 in view of 92, base station broadcasting to UE system information (SI) (indication) of the active CC set in paging which comprises (related to/associated with) secondary/non-anchor CCs, the secondary CC using the virtual cell ID & virtual C-RNTI (second scrambling initialization) for the second scrambling sequence, para. 35).
Regarding claim 20, Fong describes:
broadcasting an indication associated with a set of non-anchor carriers for random access, wherein the indication associated with the set of non-anchor carriers for random access indicates that a subset of the set of non-anchor carriers for random access is scrambled based at least in part on the second scrambling initialization (fig. 4 & para. 26 in view of 92, base station broadcasting to UE system information (SI) (indication) of the active CC set in paging as part of random access procedure (para. 6), which comprises (related to/associated with) secondary/non-anchor CCs, the secondary CC using the virtual cell ID & virtual C-RNTI (second scrambling initialization) for the second scrambling sequence, para. 35).
Regarding claim 21, Fong describes:

Regarding claim 28, Fong describes:
transmitting the second narrowband reference signal, wherein a scrambling of the second narrowband reference signal is based at least in part on the second scrambling initialization ((fig. 4 & para. 92-93, base station transmitting to UE SI message via RRC signal regarding assigned CC (narrowband reference signal for carrier), the second scrambling sequence is based on/uses the control information’s virtual cell ID & virtual C-RNTI (second scrambling initialization), para. 35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fong as applied to claim 1 above, and further in view of Hwang (US 2021/0329591).
Regarding claims 9 and 23, Fong describes a non-anchor carrier, wherein the non-anchor carrier comprises an aggregation of resources (para. 19, allocating resources to each of the component carrier (CC), including non-anchor frequency, fig. 3), and wherein the carrier configuration for the non-anchor carrier indicates the scrambling of the second narrowband reference signal by configuring the non-anchor carrier as an aggregation of resources (para. 35, UE receiving resource allocation for second scrambling sequence via the control information (carrier configuration) of the second CC (narrowband reference signal, second CC being the non-anchor carrier, fig. 3 & para. 12), but fails to further explicitly describe:
	resources being physical resource blocks, where aggregation is aggregation of 2 physical resource blocks for a carrier.
Hwang also describes use of non-anchor carrier (abstract), further describing:
resources being physical resource blocks, where aggregation is aggregation of 2 physical resource blocks for a carrier (fig. 5, describes a carrier comprising plurality of (can be 24) subcarriers whereas each 12 subcarriers = 1 Resource Block (RB), where RB = Physical RB/PRB, para. 259).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the resources of Fong be two (2) PRBs as in Hwang.
The motivation for combining the teachings is that this implementation reduces monitoring overhead of the UE (Hwang para. 29).
Regarding claims 11 and 25, Fong and Hwang combined describe:

Fong further describes:
carrier is associated with a narrowband reference signal having a scrambling based at least in part on the second scrambling initialization (para. 35, the second CC (carrier) is associated with/related to a second scrambling sequence generated using the virtual cell ID and virtual C-RNTI of the control information (narrowband reference signal)).

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fong as applied to claim 1 above, and further in view of Chauban (US 2020/0383072).
Regarding claim 15, Fong fails to further explicitly describe:
wherein the second scrambling initialization is based at least in part on a system frame number.
Chauban also describes detecting a first synchronization signal & second synchronization signal NB (fig. 3), further describing:
wherein a scrambling initialization is based at least in part on a system frame number (para. 65 binary scrambling sequence are determined by equation comprising the SFN variable).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the second scrambling initialization of Fong to be determined/based in part on a system frame number (SFN) as in Chauban.
.

Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fong as applied to claim 1 above, and further in view of Nory (US 2014/0302856).
Regarding claim 16, Fong already describe that the first scrambling initialization is associated with a first periodicity and the second scrambling initialization is associated with a second periodicity (para. 35), but fails to further explicitly describe:
wherein the second periodicity is greater than the first periodicity.
Also describes wireless signaling comprising scrambling sequence (para. 60), further describing:
the first [second] periodicity is greater than the second [first] periodicity (para. 31).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that for the first & second scrambling initialization of Fong to have the second periodicity being greater than the first periodicity as in Nory.
	The motivation for combining the teachings is that this mitigates interference in transmission with other small cells in close proximity (Nory, para. 4).


Allowable Subject Matter
Claims 2, 4, 6, 8, 10, 12-13, 18, 22, 24 and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art fails to further explicitly describe:
transmitting a capability message indicating a capability to support the scrambling of the second narrowband reference signal based at least in part on the second scrambling initialization, wherein receiving the carrier configuration for the non-anchor carrier is based at least in part on the capability message.
Regarding claim 18, the prior art fails to further explicitly describe:
receiving a capability message indicating a capability to support the scrambling of the second narrowband reference signal based at least in part on the second scrambling initialization, wherein transmitting the carrier configuration for the non-anchor carrier is based at least in part on the capability message.
For claims 2 and 18, the closest prior art, Hwang (US 2021/0329591) describing that when the UE with no WUS capability does not recognize WUS-related information, the base station may transmit the NRS at the same NRS transmission position as that of a WUS-capable UE (para. 535), and Fong describing UEs supporting carrier aggregation use anchor & non-anchor carriers and legacy UEs supporting only 1 carrier (fig. 3 & para. 11), In combination, fail to render the above additional features as a whole obvious.
Regarding claim 4, the prior art fails to further explicitly describe:

	The closest prior art, Park (US 2019/0253231) describing receiving first system info (SI) on anchor carrier & second SI on non-anchor carrier based on first SI (fig. 16), in combination with Fong, fail to render the above additional features as a whole obvious.
Regarding claim 6, the prior art fails to further explicitly describe:
selecting a non-anchor carrier for random access from the set of non-anchor carriers for random access based at least in part on a UE capability.
	The closest prior art, Fong describing assignment (not selection) of a non-anchor frequenc(ies) for respective UEs 60, 62, and 64 based on their carrier-aggregation/non-carrier-aggregation capabilities, and Kim (WO2020145799) describing receiving first physical control channel & second physical control channel on the basis
of the configuration information for carrying out access procedure (abstract), in combination, fail to render the above additional features as a whole obvious.
Regarding claim 8, the prior art fails to further explicitly describe:
receiving an indication associated with the multicast control channel, wherein the indication associated with the multicast control channel indicates a scrambling initialization type for a narrowband reference signal for a non-anchor carrier associated with a multicast traffic channel.
	Regarding claims 10 and 24, the prior art fails to further explicitly describe:

	Regarding claim 22, the prior art fails to further explicitly describe:
transmitting an indication associated with the multicast control channel, wherein the indication associated with the multicast control channel indicates a scrambling initialization type for a narrowband reference signal for a non-anchor carrier associated with a multicast traffic channel.
For claims 8, 10 and 22, the closest prior art, Park (US 2019/0253231) describing receiving first system info (SI) on anchor carrier & second SI on non-anchor carrier based on first SI (fig. 16), in combination with Fong, fail to render the additional above features obvious.
	Regarding claims 12 and 26, the prior art fails to further explicitly describe:
wherein the second scrambling initialization is initialized once per symbol and mapped to the narrowband reference signal on both physical resource blocks.
	The closest prior art, Hwang, describing a carrier comprising plurality (can be 24) subcarriers whereas each 12 subcarriers = 1 PRB (fig. 5 & para. 259), and Fong describing all other parent claim features, in combination, fail to render the above additional features obvious.
	Regarding claims 13 and 27, the prior art fails to further explicitly describe:
separately for each physical resource block based at least in part on a carrier identifier and mapped separately for each physical resource block.
	The closest prior art, Fong, describing use of a cell ID and a C-RNTI for a first scrambling sequence of the first CC and a virtual cell ID and a virtual C-RNTI for a second scrambling sequence of the second CC (para. 35), and Hwang for parent claim 9’s limitations, in combination, fail to render the above additional features obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Wang (US 2020/0374083) describing narrowband IoT inside LTE carrier or other re-farmed GSM spectrum (fig. 1 & para. 2) where additional subframe SIB1-NB transmission may occur, (para. 12-12), Kim (WO2020145799) describing receiving first physical control channel & second physical control channel on the basis of the configuration information for carrying out access procedure (abstract),
Ananda (US 2019/0313268) describing using NRS tones in non-anchor carrier (title & fig. 5), Park (US 2019/0253231) describing receiving first system info (SI) on anchor carrier & second SI on non-anchor carrier based on first SI (fig. 16).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469